Citation Nr: 0326233	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating for a period of 
hospitalization from May 2, 2000 to May 23, 2000 pursuant to 
38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1955 to 1962.

The appeal to the Board of Veterans Appeals (the Board) was 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Most recently, temporary total ratings pursuant to 38 C.F.R. 
§§ 4.29 and/or 4.30 were assigned for residuals, fracture, 
calcaneal, right ankle from April 7, 1998 to May 1, 1999, and 
again from August 17 1999 to December 1, 1999, before and 
after which a 20 percent rating was reassigned.  

In a rating action in December 1999, the RO granted service 
connection for a splenectomy secondary to the right ankle 
fracture, effective October 5, 1999, and a 20 percent rating 
was assigned.

During the course of the current appeal, the veteran 
indicated that he did not wish the case to proceed to the 
Board without a hearing, and that accordingly, he was 
"withdrawing" it.  However, the question of "withdrawal" was 
later discussed further, and he was informed that if he did 
not intend to withdraw the appeal entirely, it would have to 
be forwarded to another RO for the conduction of the 
requested hearing.  The case was thereafter sent to another 
RO, and the veteran clarified that he was no longer able to 
get around and was withdrawing his request for the hearing.  
However, there is nothing in the file to indicate that the 
veteran has withdrawn his appeal, in writing, as required by 
pertinent regulations.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  In the recent past, the veteran has required repeated 
hospitalizations for treatment of his service-connected 
nonhealing calcaneal fracture and associated residuals and 
complications.  

3.  In May 2000, the veteran was again  hospitalized for a 
period in excess of 21 days for treatment which intimately 
involved, was complicated by and cannot be dissociated from 
his service-connected disabilities.



CONCLUSION OF LAW

The requirements for the assignment of a temporary total 
rating for hospitalization from May 2 to May 23, 2000, are 
reasonably met. 38 C.F.R. § 4.29 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to the claim pursuant to 38 U.S.C.A. § 5103A 
and other pertinent regulations.  Moreover, given the nature 
of the resolution of the claim undertaken by the Board 
herein, no further development is required. 

Criteria

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29 (2002).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service- connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

As noted above, on two prior recent and somewhat lengthy 
occasions, a temporary total rating was granted for other 
periods of hospital and post-hospital care for the veteran's 
right ankle disability which has been non healing and has 
required the use of wheelchair, cane, and has caused repeated 
falls.

In addition to his service-connected right ankle fracture 
residuals, and more recently, the service-connected 
splenectomy, the veteran has brittle diabetes mellitus and 
various circulatory and other problems.  

For understanding the overall nature of the disability, of 
particular value in the assessment of this claim are the VA 
medical analyses of the veteran's disabilities which took 
place in February and March 2000, and again in April 2000, 
and a private analysis in July 2000, immediately prior to and 
after the hospital care in question.  The veteran's right 
ankle problems had not healed well, and were causing 
continuous pain and increased difficulty in ambulation.  He 
was using a walker, a wheelchair and a cane at home to get 
around.  It was suggested that the clinical findings 
associated with the neuropathic joint of the right hind foot 
were such that an avascular necrosis or osteomyelitis could 
not be ruled out.  Other studies tended to negate those 
findings but did not conclusively resolve the entire clinical 
nature of the possibility of infection in the broken bone 
areas.  Problems with his left lower extremity were said to 
be possibly due to his right leg disability.

Clinical records in the file show that the veteran has 
secondary peripheral neuropathy of his hands and feet 
associated with the diabetes, as well as the problems 
associated with the right foot pain and weakness, which have 
precipitated additional falls, all of which was noted at the 
time of his admission to the herein concerned hospital care.  
The admitting physician also noted at that time that the 
veteran was very sensitive to regular insulin and tended to 
have profound responses including hypoglycemia on minimal 
provocation.  The examiner further opined that "part of the 
problem with his hyperglycemia is the chronic, severe pain in 
his right foot which does not respond well to narcotics." 

One initial (presenting) symptom at the time of his May 2000 
hospitalization was gastrointestinal in nature, finally 
diagnosed as positive for heliobacter pylori gastritis.  
However, it is noted that his medical difficulties clearly 
exacerbate and irritate one another, and preclude a prompt, 
clear-cut resolution of any given symptom, in this case the 
medical termination of the pathological cause of his 
immediate gastritis.  

The veteran's splenectomy has, according to the clinical 
records in the file, made him prone to infections.  These, in 
turn, of course, are much more difficult to control due to 
his ongoing and omnipresent diabetes let alone any acute 
infection such as that which cultured-out at the time of his 
May 2000 admission.  

Moreover, the fact that his service-connected fracture has 
had difficulty in healing has precipitated falls [in fact, 
this was the direct cause of the splenectomy], and other 
symptoms, all of which render his diabetes more 
incapacitating.  On admission to the May 2000 
hospitalization, the veteran specifically indicated that his 
right foot had become more and more painful and progressively 
weaker. 

Based on the aggregate evidence of record, the Board finds 
that the veteran's overall care during hospitalization in May 
2000 involved, was intimately associated with and was 
ultimately and basically necessitated by, the underlying 
problems inherent to his service-connected disabilities.  In 
this assumption, it is also recognized that even given the 
specific symptoms not yet directly service-connected, and in 
this specific context, the service-connected disabilities 
precipitate, exacerbate, and irritate the other problems, and 
certainly make them much more difficult to treat.  With 
resolution of all doubt in his favor, a temporary total 
rating is assigned for that May 2-23, 2000 period pursuant to 
the provisions of 38 C.F.R. § 4.29. 


ORDER

A temporary total rating for a period of hospitalization from 
May 2, 2000 to May 23, 2000, is allowed, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

